Case: 21-60063       Document: 00516000241            Page: 1      Date Filed: 08/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 21-60063                          August 31, 2021
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Bruce Crosby,

                                                               Defendant—Appellant.



                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                 No. 1:18-CR-137-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Bruce Crosby appeals the within-guidelines sentence for his convic-
   tion of possessing methamphetamine with intent to distribute. He contends
   that the sentence is procedurally unreasonable because the district court’s
   guidelines calculations relied on a determination of drug quantity not sup-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-60063      Document: 00516000241          Page: 2   Date Filed: 08/31/2021




                                    No. 21-60063


   ported by the evidence. Seeking to enforce the waiver in Crosby’s plea agree-
   ment, the government moves to dismiss the appeal or, in the alternative, for
   summary affirmance.
          Whether an appeal waiver bars an appeal is a question this court
   reviews de novo. United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). The
   question turns on “a two-step inquiry: (1) whether the waiver was knowing
   and voluntary and (2) whether the waiver applies to the circumstances at
   hand, based on the plain language of the agreement.” United States v. Bond,
   414 F.3d 542, 544 (5th Cir. 2005). The record reflects that both conditions
   are met. Crosby avers that at the time he entered into the plea agreement, it
   was not possible for him knowingly to waive the right to challenge his sen-
   tence. That argument is unavailing. See United States v. Melancon, 972 F.2d
   566, 567−68 (5th Cir. 1992).
          Accordingly, the motion to dismiss is GRANTED, the alternative
   motion for summary affirmance is DENIED, and the appeal is
   DISMISSED.




                                         2